Order entered November 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01541-CR

                           JERAMIE LEON HORTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-1-0370

                                            ORDER
       The Court GRANTS appellant’s November 6, 2013 motion to extend time to file his

notice of appeal. The notice of appeal filed on November 6, 2013 is considered timely for

jurisdictional purposes. See TEX. R. APP. P. 26.3.


                                                       /s/   DAVID EVANS
                                                             JUSTICE